Title: To John Adams from Thomas Welsh, 31 March 1794
From: Welsh, Thomas
To: Adams, John



Dear Sir.
Boston March 31st. 1794.

Your Favor of the 20th. I have received, and the same Evening of the 29th. The Resolutions of Congress laying an Embargo reached this Town, they meet almost universall Approbation, and should it be thought best to continue it for a longer Time it will be strictly complyed with.
Peace is the prevaling and general Object of the People of all Ranks and which they hope their Rulers will be able to continue to them and will therefore chearfully acquiesce in any Measures which the Government may think proper to adopt for this Purpose.
The Merchants who have suffered either by the Detention &c. of the French and the Condemnations of the English promise themselves Compensation on the Part of the French and payment on that of the English; with respect to the first they build their hopes upon the Promises of the Members of the Convention that they shall not be loosers by the Embargo. As to their Losses by the British they seem to place Dependance on their property or rather the property of British Merchants in the hands of the Merchants of this Country and upon their Stocks in the Funds for remuneration. with Respect to the Legitimacy of such Expectations I pretend to make no remark but only content myself with the mere relation of them and to observe that at present it serves these Considerations serve a temporary purpose of restraining their Resentments within bounds but tho’ the Wishes and hopes of the great Mass of the People both in and out of Trade are for Peace yet they do not wholly rely on its continuence. The Encreasing demand for our shipping before the Captures Detention and Injuries took place stimulated the Merchants to set up new Vessells but these have since things have taken this turn been directed to be constructed in a Manner proper for Vessells of force, and I believe some are now building with this Intention.
This Day Weeks will be the first Monday in April when I expect their will be great Exertions made by the Friends of the different Candidates Mr Cushing is put up as a Candidate against Mr Adams, and I believe will have as many Votes as Mr Adams. Your old Friend Sullivan says he expects to have all the Votes in the lower Counties and in Berkshire and Hampshire. This State has been distrusted anew for the Choice of Senators during the last Session if the General Court by this Means Boston Hingham Hull and Chelsea are to choose four Senators. There will be every exertion made to get Honestus out. to effect this object the Candidates set up by the federalists will be
Thomas Russell
Thomas Dawes
Oliver Wendell
and for the Country
Theophilus Cushing (of Hingham)
If after this Exertion Austin can keep his Seat at the Senate I shall despair of his ever being removed. I am Sr. with great respect your Friend and Humble / St
Thomas Welsh